Determination unanimously annulled, with fifty dollars costs and disbursements to the petitioners, on the authority of Matter of National Cash Register Co. v. Taylor (276 N. Y. 208); Matter of United Artists Corporation v. Taylor (248 App. Div. 207; affd., 273 N. Y. 334); and, also, Matter of Felt & Tarrant Mfg. Co. v. Taylor (McGoldrick) (254 App. Div. 246; affd., 279 N. Y. 678); Matter of Sears, Roebuck & Co. v. Taylor (McGoldrick) (254 App. Div. 669; affd., 279 N. Y. 184); Matter of Compagnie Generate Transatlantique v. McGoldrick (254 App. Div. 237; affd., 279 N. Y. 192). The comptroller is directed to make refund to petitioner of the tax and penalties paid, with interest thereon from the date of payment. Settle order on notice. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.